DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 7 have been amended as per Applicant’s amendment filed on July 13, 2022.  No claims have been canceled.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kai (5,606,346, Patented February 25, 1997).
As to claim 12, Kai discloses a method, comprising: 
detecting, by a calibration circuit (Kai at Fig. 28, correction circuit 52.  Kai does not expressly disclose a calibration circuit.  However, Examiner submits it would be obvious to a person of ordinary skill to regard correction circuit 52 as a calibration circuit based on the definition of “calibrate” or “calibration” provided in ¶ [0020] of Applicant’s Specification), 
a change in a noise level corresponding to a display device coupleable to the calibration circuit; determining, by the calibration circuit, that a backlight status of the display device has been altered based on the detected change in the noise level (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “The correction circuit 52 includes, for example, a status detection portion 53 for detecting the status of the back light 59, a correction value calculating portion 54, and a correction portion 55.  The operation status of the back light 59 varies depending on the ambient temperature, the luminance adjustment volume, the contrast adjustment volume, and the like. Accordingly, the level of the back light noise is not constant.”); and 
performing, by the calibration circuit, an operation to calibrate a touchscreen coupleable to the display device based on the determination that the backlight status of the display device has been altered (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “In order to eliminate such back light noise, the status detection portion 53 detects the oscillating frequency and the amplitude of the output of the inverter 60. The correction value calculating portion 54 calculates a correction value based on the oscillating frequency and the amplitude of the output of the inverter 60 obtained at the status detection portion 53. The correction value is calculated so as to correspond to the level of the back light noise.”).
As to claim 13, Kai discloses the method of claim 12.
Kai does not expressly disclose determining, by the calibration circuit, that the backlight status of the display device has been altered in response to the display device experiencing a power on event.
However, Examiner takes an official notice that turning on the backlight of a liquid crystal display device when the liquid crystal display device has been turned on is well-known in the art.  In view of the officially noticed facts, it would be obvious to determine that the backlight is turned on when the LCD is turned on for the well-known purpose of ensuring that an image presented on the display is viewable.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kai (5,606,346, Patented February 25, 1997) in view of Subramanian (US 20170060288 A1, Published March 2, 2017).
As to claim 14, Kai discloses the method of claim 12.
Kai does not expressly disclose performing, by the calibration circuit, an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen as part of performing the operation to calibrate the touchscreen.
However, Subramanian does disclose performing, by the calibration circuit, an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen as part of performing the operation to calibrate the touchscreen (Subramanian at ¶ [0025] discloses “Environmental changes affect the capacitive sensing measurement. For example, temperature and humidity causes touch controller circuit components or parameters to drift, which causes the capacitive measurements to change. If a constant reference is used to detect touch input the temperature/humidity drift may result in a false touch input. In an embodiment, a baseline compensation can be included in the scan sequence to adjust the sensor node reference level (baseline) and/or noise thresholds automatically so that low frequency noise is kept below the threshold levels to avoid false touch input detection.”).
Kai discloses a base touch input device upon which the claimed invention is an improvement.  Subramanian discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kai the teachings of Subramanian for the predictable result of avoiding false touch input (Subramanian at ¶ [0025]).

Allowable Subject Matter
Claims 1-11 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  An apparatus, comprising:
a calibration circuit to:
determine a backlight status of a display device based on a detected difference in a noise level corresponding to the display device, wherein the backlight status indicates a power on event of a backlight of the display device; and 
perform an operation to calibrate a touchscreen coupleable to the display device based on the determined backlight status.

As to claim 7, claim 7 is allowable for similar reasoning given above for claim 1.

As to claim 15, none of the prior art found by the Examiner discloses the claimed aspects of:  detecting, by the calibration circuit, that the display device has experienced a power on event as part of detecting the change in the noise level corresponding to the display device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/28/2022